Citation Nr: 0105821	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for lipoma of neck and 
vitiligo as residuals of exposure to ionizing radiation in 
service.

2. Entitlement to service connection for cataracts as 
residuals of exposure to ionizing radiation in service.

3. Entitlement to service connection for diabetes mellitus as 
a residual of exposure to ionizing radiation in service.

4. Entitlement to service connection for a disorder 
manifested by a "fizzing sensation" on the back of the 
neck, claimed as a residual of exposure to ionizing 
radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty from August 1950 to August 1953 
and from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  

The veteran contends that he is entitled to service 
connection for the claimed disorders because they resulted 
from his exposure to ionizing radiation in service.  There is 
evidence of record that the veteran was exposed to ionizing 
(both gamma and neutron) radiation in service as a 
participant in Operation Teapot and Operation Upshot-Knot 
Hole in 1953.  However, none of the veteran's claimed 
disorders is recognized as a radiogenic disease under either 
38 C.F.R. § 3.309 or § 3.311.  Nor does it appear that the 
veteran has submitted or cited any competent scientific or 
medical evidence that any of the claimed conditions is a 
radiogenic disease.  Under these circumstances further 
development under either § 3.309 or § 3.311 is not warranted.  
However, development and adjudication of the claims on the 
basis of direct service connection under 38 C.F.R. § 3.303 is 
still necessary.

In this regard, the Board notes that it appears that the 
current evidentiary record is not complete.  The veteran 
apparently submitted these claims for service connection in 
1997; however, his claims folder was noted to have been 
"lost" either prior to or during a transfer from the RO in 
St. Louis, Missouri, to the RO in St. Petersburg, Florida.  
Thus, the actual claim submitted in 1997 and any related 
correspondence between the VA and the veteran from that time 
period is not available.  The Board also notes that the 
veteran's complete service medical records have not been 
obtained and associated with the claims folder.  In fact, the 
only service medical record in the claims folder is the 
separation examination report dated in August 1956.  It 
appears from the record, that the RO's last attempt to locate 
either the veteran's service medical records or any post-
service VA treatment records was made in 1992.  Thus, on 
remand, the RO should make additional attempts to locate 
these records.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make additional 
attempts to locate the veteran's missing 
claims folder as well as his service 
medical records from all available 
government sources.  Both the written 
requests and all written responses should 
be associated with the claims folder.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


